1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RELMON H. DAVIS, III.,                          )   Case No.: 1:18-cv-00610-LJO-SAB (PC)
                                                     )
12                 Plaintiff,                        )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATION, AND DENYING
                                                         PLAINTIFF’S MOTION FOR SUMMARY
14                                                   )   JUDGMENT
     GIBSON, et.al.,
                                                     )
15                 Defendants.                       )   [ECF Nos. 50, 51]
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Relmon H. Davis, III. is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On December 28, 2018, the Magistrate Judge issued a Findings and Recommendation
22   recommending that Plaintiff’s motion for summary judgment be denied. The Findings and
23   Recommendation was served on the parties and contained notice that objections were to be filed
24   within fourteen days. No objections were filed and the time to do so has expired.
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
26   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
27   Recommendations to be supported by the record and by proper analysis.
28   ///
                                                         1
1         Based on the foregoing, it is HEREBY ORDERED that:

2         1.    The Findings and Recommendation filed on December 28, 2018, is adopted in full; and

3         2.    Plaintiff’s motion for summary judgment filed on December 26, 2018, is denied.

4
5    IT IS SO ORDERED.

6      Dated:   January 24, 2019                      /s/ Lawrence J. O’Neill _____
7                                            UNITED STATES CHIEF DISTRICT JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
